Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 1 of 21 PageID #: 40



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
KAPPA FARID,
                                                               Docket No.: 19-cv-3463
                                            Plaintiff,
                                                               AMENDED COMPLAINT
                          -against-
                                                               JURY TRIAL DEMAND
THE CITY OF NEW YORK, NEW YORK CITY
POLICE DEPARTMENT (“NYPD”) DEPUTY
INSPECTOR            KENNETH           NOONAN,
individually, and in his capacity as NYPD Deputy
Inspector, and NYPD SERGEANT JOHN
TUSCANO,

                                             Defendants.
-----------------------------------------------------------X


        Plaintiff, Kappa Farid (“Plaintiff”), by and through his attorneys, Ballon Stoll Bader &

Nadler, P.C., complaining of Defendants, The City of New York (“City of New York” or

“City”), New York City Police Department (“NYPD”) Deputy Inspector Kenneth Noonan, and

NYPD Sergeant John Tuscano (collectively, “Defendants”), alleges upon personal knowledge,

unless where information and belief is stated, the following:

        1.       This action seeks to vindicate the rights of the Plaintiff in the NYPD’s 123rd

Precinct, who was discriminated and subjected to a hostile work environment based on his age

and national origin.

        2.       This is an action brought for substantial compensatory damages and reasonable

counsel fees premised upon the Defendants’ continuing acts of unlawful discrimination, and

harassment, based on Plaintiff’s age and national origin, for his marginalization, unlawful

employment discrimination and retaliation, and unlawful hostile work environment, and loss of

pay and monetary benefits, in violation of the Age Discrimination in Employment Act



                                                         1
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 2 of 21 PageID #: 41



(“ADEA”), 29 U.S.C. § 621 et seq., Older Workers Benefit Protection Act (“OWBPA”), 29

U.S.C. § 621 et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000 et seq. (“Title

VII”), Executive Law of the State of New York, New York State Human Rights Law

(“Executive Law”) § 296, et seq., and the Administrative Code of the City of New York, New

York City Human Rights Law (“Administrative Code”), § 8-101, et seq., and assault and

intentional infliction of emotional distress.

                                 JURISDICTION AND VENUE

          3.   This court has jurisdiction over Plaintiff’s federal claims pursuant to 28 U.S.C.

§1331 and 42 U.S.C. §§ 2000-e5(f)(1),5(f)(3), and supplemental jurisdiction over the State and

City law claims pursuant to 28 U.S.C. § 1367.

          4.   As the Eastern District is the district where a substantial part of the events giving

rise to the claims occurred, venue is proper within this district pursuant to 28 U.S.C. § 1391

(a)(2).

          5.   Plaintiff filed a charge with the EEOC against Defendants on January 29, 2019

complaining of discrimination on the basis of age and national origin as alleged in this

complaint.

          6.   On March 15, 2019, the EEOC issued a right to sue letter under the ADEA and

Title VII (attached hereto as Exhibit 1).

                                            THE PARTIES

Plaintiff

          7.    Plaintiff is a fifty-four (54) year old male whose date of birth is December 7,

1964. Plaintiff is of Egyptian descent and his first language is Arabic.




                                                 2
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 3 of 21 PageID #: 42



        8.      Plaintiff is a “person” within the meaning of Executive Law § 292(1), and within

the meaning of New York City Administrative Code § 8-102(1).

        9.      Plaintiff resides in Staten Island, New York.

        10.    Plaintiff holds the title of Sergeant in the NYPD.

Defendants

        11.    Defendant City of New York is a municipal corporation existing by virtue of the

laws of the State of New York. City of New York, through the NYPD, is liable for the

discrimination and retaliation Plaintiff suffered.

        12.    Defendant City is an employer within the meaning of Executive Law § 292(5),

and within the meaning of New York City Administrative Code § 8-107(5). Upon information

and belief, the NYPD employs approximately 40,000 police officers throughout City of New

York.

        13.    At all relevant times herein, Plaintiff was employed by the Defendant City at its

NYPD.

        14.    Defendant Noonan is employed by the City’s NYPD as a Deputy Inspector.

        15.    Upon information and belief, Defendant Noonan had supervisory authority over

the personnel in the 123rd Precinct; and, upon further information and belief, he is a key

decision-maker as to personnel and staffing matters.

        16.    Defendant Tuscano was employed by the City’s NYPD as a Sergeant in the 25th

Precinct at the time Plaintiff reported derogatory comments to the EEO (as discussed in

paragraph 22, herein).

                                         JURY DEMAND

        17.     Plaintiff hereby demands a trial by jury in this action.



                                                     3
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 4 of 21 PageID #: 43




                                                  FACTS

       18.       Throughout Plaintiff’s time in the NYPD he has been subjected to a hostile work

environment and severe discrimination on the basis of his age and national origin, and retaliation

at the hands of Defendants.

       19.       From in or about 2015 to and including 2016, Defendant Tuscano constantly and

regularly humiliated Plaintiff by calling him derogatory names and mocking Plaintiff’s foreign,

Arabic accent.

       20.       Defendant Tuscano told Plaintiff, “You have to learn how to speak English;” and

that he could not understand Plaintiff’s (foreign, Arabic) accent, even though Plaintiff

communicated in clear, understandable English. He told Plaintiff that Plaintiff was “speaking

gibberish.” These remarks came shortly after Plaintiff complained to other supervisors that

Defendant Tuscano was making certain mistakes in regards to claim analysis.

       21.       Shortly after, in or about 2016, another police officer, Gorman, called Plaintiff a

“sand monkey” and exclaimed that Plaintiff should “go back to where you belong”.

       22.       In or about 2016, Plaintiff complained of these derogatory comments, set forth in

paragraphs 19-21, herein, that were patently insulting and discriminatory on the basis of

Plaintiff’s national origin to a supervisor, Lieutenant Gonzalez, and in or about 2016, Plaintiff

reported these derogatory comments that were patently insulting and discriminatory on the basis

of Plaintiff’s national origin to the Equal Employment Opportunity Office of the NYPD (“EEO-

NYPD”).      The EEO-NYPD gave Plaintiff the option of either choosing mediation or a

reprimand. Plaintiff chose mediation but was never informed of the outcome of this mediation.




                                                  4
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 5 of 21 PageID #: 44



        23.      In or about 2016, prior to Plaintiff reporting the derogatory comments to the EEO,

Plaintiff intervened when he observed that Defendant Tuscano was hitting a civilian at the

precinct. Defendant Tuscano reacted by clenching his fist and grinding his teeth directly at

Plaintiff, which was reasonably construed by Plaintiff as an intention to immediately strike

Plaintiff.

        24.      Once Plaintiff reported the derogatory comments to the EEO, there was no change

in the hostile workplace environment that Plaintiff was subjected to.

        25.      In or about 2016, when the Internal Affairs Bureau (the “IAB”) was notified of

the EEO complaint, they went to Plaintiff’s apartment when he was not present. The IAB

frightened and intimidated Plaintiff’s roommate, coercing her into letting them into the

apartment to search the Plaintiff’s room without any authority or permission.

        26.      Sergeant Gregory Faljean was employed by the City’s NYPD as a Sergeant in the

123rd Precinct at the time Plaintiff reported derogatory comments to the EEO (as discussed in

paragraph 22).

        27.      In or about April 2019, Plaintiff additionally complained to the IAB about

Sergeant Faljean, who has pushed Plaintiff twice and sent the Plaintiff insulting text messages

based on his age.

        28.      The above comments and incidents are examples of the continuous and ongoing

workplace environment that Plaintiff was subjected to on the basis of his national origin and age

while working in the 123rd Precinct.

        29.      From September 2016 through November 2018, Defendant Noonan was one of

Plaintiff’s supervisors. On numerous occasions Defendant Noonan threatened Plaintiff, called

him derogatory names, and mocked Plaintiff’s foreign, Arabic accent.



                                                 5
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 6 of 21 PageID #: 45



         30.   In October 2016, Defendant Noonan mockingly informed Plaintiff that he could

not understand Plaintiff’s (foreign, Arabic) accent. In fact, during team meetings, Defendant

Noonan would, pointedly, not permit Plaintiff to speak. Plaintiff would be forced to stay silent

throughout the entire meeting, even though the other participants at the meeting--all of whom

were younger and non-Egyptian were asked for comments.

         31.   At one point, in or about May 2018, Defendant Noonan even threatened Plaintiff

with physical abuse by standing behind the Plaintiff and angrily stating to the Plaintiff to watch

what he will do to the Plaintiff. This incident was witnessed by Lieutenant King and Sergeant

Khykin.

         32.   Plaintiff’s counterparts--his fellow employees--all of whom were younger and

non-Middle Eastern—were not subjected to threats of physical abuse at the hands of Defendant

Noonan.

         33.   Shortly after the above incident of threatened physical abuse in or about May

2018 and after Plaintiff had complained about the comments pertaining to his national origin and

age, Defendant Noonan summarily changed Plaintiff’s shift from the afternoon shift to the

midnight shift. Plaintiff requested that his shift remain the same as it would harm his marriage.

Defendant Noonan responded, “I am stubborn and I will do what I want.”

         34.    As a result of this change Plaintiff’s wife asked for a divorce.

         35.   Other younger and non-Egyptian officers were permitted their requested shift

changes for various, different personal reasons. They included Sergeant Vaiano and Sergeant

Nyhus.

         36.   Defendant Noonan then changed Plaintiff’s shift to the morning hours thereby

causing Plaintiff to lose his night differential pay completely.



                                                  6
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 7 of 21 PageID #: 46



       37.        In fact, Defendant Noonan told, a supervisor, Lieutenant Hasler, “I don’t want to

see (Plaintiff) on patrol” thereby preventing Plaintiff from obtaining overtime. Plaintiff was the

only one in his unit who was excluded from working overtime. Younger and non-Egyptian

Sergeants were allowed overtime hours, including Sergeant Vaiano, Sergeant Pasynkov, and

Sergeant Liter.

       38.        As a result of being denied night differential pay and overtime benefits, on the

basis of his age and national origin, Plaintiff has lost and will lose substantial income and

monetary benefits.

       39.        On October 2, 2018, Defendant Noonan threatened to harm Plaintiff physically by

saying to Plaintiff, in an angry, hostile and threatening manner, “I will come and f--- you up.”

Plaintiff reasonably believed he was in immediate danger of being physically and violently

attacked by Defendant Noonan.

       40.        Plaintiff’s younger, non-Middle Eastern counterparts were not subjected to the

abusive behavior that threatened physical harm.

       41.        Plaintiff reported this incident to the IAB on or about October 2, 2018, and he was

immediately retaliated against by Defendant Noonan who, on or about October 2, 2018, gave

Plaintiff a Command Discipline.

       42.        On or about November 2018, Defendant Noonan was promoted.               Lieutenant

McGuiness (Plaintiff’s immediate supervisor) complained about the October 2, 2018, threat from

Defendant Noonan only to have found out that the NYPD had changed the October 2, 2018,

incident from a “threat” to a “dispute.”




                                                   7
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 8 of 21 PageID #: 47



        43.     Other younger and non-Egyptian officers and sergeants were never threatened

with physical harm including, Sergeant Cipolla, Sergeant Regina, Sergeant Vaiano, and Sergeant

Pasynkov.

        44.     Another discriminatory and abusive incident at the hands of Defendant Noonan

occurred when, in or about 2018, Plaintiff wanted to park his car in the parking lot of the 123rd

Precinct. Defendant Noonan told Plaintiff, “If you ever park your car the way you parked it in

the parking lot, I will f---ing tow it.”

        45.     Other similarly situated counterparts were not treated in this same manner and

younger, non-Egyptian counterparts were allowed to park in the parking lot. They include,

Sergeant Cipolla, Sergeant Regina, Sergeant Vaiano, Sergeant Fazal, and Sergeant Pasynkov.

        46.     Further Plaintiff was never allowed any time off to study for the Lieutenant exam,

whereas younger, non-Egyptian similarly situated sergeants were allowed time off to study.

        47.     Defendant Noonan also subjected Plaintiff to a hostile work environment by

making specific comments about Plaintiff’s national origin.

        48.     One such example occurred when, in or about 2017, Defendant Noonan forced

Plaintiff to perform a negative evaluation for a gay police officer. Defendant Noonan then

commented about this officer to Plaintiff by saying, “Kappa, if this guy was in your country they

will take care of him right away, as killing him.”

        49.     Defendant Noonan also took specific actions in creating a hostile work

environment for Plaintiff on the basis of Plaintiff’s age and Egyptian national origin, as well as

showing clear favor to other younger, non-Egyptian officers.

        50.     For example, Plaintiff wrote two Command Disciplines concerning Officer Borg

of that precinct to be handed over to Officer Borg. Upon information and belief, Defendant



                                                 8
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 9 of 21 PageID #: 48



Noonan did not convey the Command Disciplines to Officer Borg, but instead, ignored them.

Defendant Noonan then warned Plaintiff to never discipline Officer Borg even when he “messes

up” and is deserving of one. Officer Borg is a non-Egyptian.

        51.     Furthermore, Defendant Noonan took specific actions to retaliate against Plaintiff

for Plaintiff’s Internal Affairs complaint regarding the October 2, 2018, incident with Defendant

Noonan.

        52.     For example, Plaintiff was given a Command Discipline shortly after reporting

the October 2, 2018, incident to Internal Affairs. Defendant Noonan tried to demote Plaintiff

from Sergeant to Police Officer with several negative results on Plaintiff’s evaluation.

        53.     Upon information and belief, this caused Plaintiff significant disadvantages as

promotions and raises are significantly tied to performance evaluations.

        54.     In or about the end of 2018, Captain Timothy Wilson took over as Plaintiff’s

supervisor. The first thing that Defendant Wilson said to Plaintiff was “Noonan warned me

about you,” thereby continuing the hostile and discriminatory environment that Plaintiff was

forced to be a part of.

        55.     Plaintiff was discriminated against on the basis of his age and national origin by

not being allowed back into his regular shift after Defendant Noonan had transferred him into the

day tour even though there were two openings in his regular afternoon shift. This again, was the

severe disparate treatment that Plaintiff was subjected to as other younger non-Egyptian

Sergeants were accommodated regarding their shifts and other desirable assignments.




                                                 9
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 10 of 21 PageID #: 49



                                    FIRST CAUSE OF ACTION

                 (Age Discrimination – Disparate Treatment – Federal Claim
                               Against the City of New York)


       56.     Plaintiff re-alleges and incorporates by reference herein paragraphs 1-55 as set

forth above.

       57.     Defendants are employers as defined in 29 U.S.C.A. § 630 and at all relevant

times herein, employed Plaintiff.

       58.     In violation of the Age Discrimination in Employment Act (“ADEA”) and Older

Workers Benefit Protection Act (“OWBPA”) defendants discriminated against Plaintiff based on

age by treating him differently as compared to younger similarly situated sergeants.

       59.     This discrimination was a result of intentional actions by Defendants, deliberate

indifference by Defendants, and /or the result of Defendants maintaining a policy or practice that

treats detectives of Plaintiff’s age differently from and less favorably than similarly situated

employees who are younger than him, and subjecting him to disparate terms and conditions that

similarly situated, younger individuals do not endure.

       60.     Furthermore, by reason of the continuous nature of Defendants’ discriminatory

and disparate treatment of Plaintiff based upon his age, which persisted throughout the relevant

periods mentioned hereinabove, Plaintiff is entitled to the application of the continuing violations

doctrine to all violations alleged herein as the actions of Defendants continue to have an adverse

and prejudicial impact on Plaintiff.

       61.     As a result of the Defendants discrimination, Plaintiff suffered and continues to

suffer damages, including but not limited to lost income, loss of future benefits, mental anguish,

and pain and suffering. He is also entitled to attorney’s fees and costs.



                                                 10
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 11 of 21 PageID #: 50



                                SECOND CAUSE OF ACTION

                    (Age Discrimination- Disparate Treatment- New York
                             State Claim Against all Defendants)


       62.     Plaintiff re-alleges and incorporates by reference herein paragraphs 1-61 as set

forth above.

       63.     At all relevant times, Defendants were an “employer” within the meaning of

Executive Law § 292(5).

       64.     Plaintiff is an “employee” within the meaning of Executive Law § 292(6).

       65.     Plaintiff has been subjected to Defendants’ disparate treatment, in whole or in

part, on the basis of his age, in violation of the New York State Human Rights Law; Executive

Law §296(1)(a), by treating him differently from and less favorably than similarly situated

employees who were younger than him, subjecting him to disparate terms and conditions that

similarly situated, younger individuals did not endure.

       66.      Furthermore, by reason of the continuous nature of Defendants’ discriminatory

and disparate treatment of Plaintiff based upon his age, which persisted throughout the relevant

periods mentioned hereinabove, Plaintiff is entitled to the application of the continuing violations

doctrine to all violations alleged herein as the actions of Defendants continue to have an adverse

and prejudicial impact on Plaintiff.

       67.     As a result of the Defendants discrimination, Plaintiff suffered and continues to

suffer damages, including but not limited to lost income, loss of future benefits, mental anguish,

and pain and suffering. He is also entitled to attorney’s fees and costs.




                                                 11
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 12 of 21 PageID #: 51



                                  THIRD CAUSE OF ACTION

                 (Age Discrimination – Disparate Treatment- New York City
                               Claim Against all Defendants)


       68.     Plaintiff re-alleges and incorporates by reference herein paragraphs 1-67 as set

forth above.

       69.     Plaintiff has been subjected to Defendants’ disparate treatment on the basis of his

age in violation of the New York City Administrative Code §8-107, by treating him differently

from and less favorably than similarly situated employees who were younger than him,

subjecting him to disparate terms and conditions that similarly situated, younger individuals did

not endure.

       70.     Furthermore, by reason of the continuous nature of Defendants’ discriminatory

and disparate treatment of Plaintiff based upon his age, which persisted throughout the relevant

periods mentioned hereinabove, Plaintiff is entitled to the application of the continuing violations

doctrine to all violations alleged herein as the actions of Defendants continue to have an adverse

and prejudicial impact on Plaintiff.

       71.     As a result of the Defendants discrimination, Plaintiff suffered and continues to

suffer damages, including but not limited to lost income, loss of future benefits, mental anguish,

and pain and suffering. He is also entitled to attorney’s fees and costs.

                                FOURTH CAUSE OF ACTION

                         (Hostile Work Environment- New York State Claim
                                      Against all Defendants)


       72.     Plaintiff re-alleges and incorporates by reference herein paragraphs 1-71 as set

forth above.



                                                 12
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 13 of 21 PageID #: 52



       73.     Defendants created a hostile work environment for Plaintiff, on the basis of his

age and national origin when they created an objectively abusive work environment for Plaintiff,

which altered the conditions of Plaintiff’s employment in violation of New York State Human

Rights Law; Executive Law §296(1)(a).

       74.     Furthermore, by reason of the continuous nature of Defendants’ hostile and

discriminatory treatment of Plaintiff based upon his age, which persisted throughout the relevant

periods mentioned hereinabove, Plaintiff is entitled to the application of the continuing violations

doctrine to all violations alleged herein as the actions of Defendants continue to have an adverse

and prejudicial impact on Plaintiff.

       75.     As a result of the Defendants discrimination, Plaintiff suffered and continues to

suffer damages, including but not limited to lost income, loss of future benefits, mental anguish,

and pain and suffering. He is also entitled to attorney’s fees and costs.

                                  FIFTH CAUSE OF ACTION

                (Hostile Work Environment- New York City Claim Against all
                                      Defendants)

       76.     Plaintiff re-alleges and incorporates by reference herein paragraphs 1-75 as set

forth above.

       77.     Defendants NYPD, Redmond, Pfeffer, and Briscoe created a hostile work

environment for Plaintiff, because of his age when they created an objectively abusive work

environment for Plaintiff, which altered the conditions of Plaintiff’s employment, in an attempt

to marginalize him within the EPU, in violation of the New York City Administrative Code 8-

107(1)(a), et seq.

       78.     Furthermore, by reason of the continuous nature of Defendants’ hostile and

discriminatory treatment of Plaintiff based upon his age, which persisted throughout the relevant

                                                 13
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 14 of 21 PageID #: 53



periods mentioned hereinabove, Plaintiff is entitled to the application of the continuing violations

doctrine to all violations alleged herein as the actions of Defendants continue to have an adverse

and prejudicial impact on Plaintiff.

       79.     As a result of the Defendants discrimination, Plaintiff suffered and continues to

suffer damages, including but not limited to lost income, loss of future benefits, mental anguish,

and pain and suffering. He is also entitled to attorney’s fees and costs.

                                       SIXTH CAUSE OF ACTION

                 (Unlawful Discrimination- Title VII, 42 U.S.C. § 2000 et seq.
                                Against all Defendants)


       80.     Plaintiff re-alleges and incorporates by reference herein paragraphs 1-79 as set

forth above.

       81.             Defendants are employers as defined in Title VII, and at all relevant times

herein, employed Plaintiff.

       82.             In violation of 42 U.S.C. § 2000-e2(a), defendants discriminated against

Plaintiff based on his national origin by treating him less favorably than his similarly situated

non-Egyptian counterparts.

       83.             This discrimination was a result of intentional actions by Defendants,

deliberate indifference by Defendants, and /or the result of Defendants maintaining a policy or

practice that has a disparate impact on Middle Eastern detectives.

       84.             Furthermore, by reason of the continuous nature of Defendants’

discriminatory and disparate treatment of Plaintiff based upon his national origin, which

persisted throughout the relevant periods mentioned hereinabove, Plaintiff is entitled to the




                                                 14
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 15 of 21 PageID #: 54



application of the continuing violations doctrine to all violations alleged herein as the actions of

Defendants continue to have an adverse and prejudicial impact on Plaintiff.

       85.             As a result of the Defendants discrimination, Plaintiff suffered and

continues to suffer damages, including but not limited to lost income, loss of future benefits,

mental anguish, and pain and suffering. They are also entitled to attorney’s fees and costs.

                                SEVENTH CAUSE OF ACTION

                 (National Origin Discrimination- Disparate Treatment- New York
                                State Claim Against all Defendants)


       86.     Plaintiff re-alleges and incorporates by reference herein paragraphs 1-85 as set

forth above.

       87.     Plaintiff has been subjected to Defendants’ disparate treatment on the basis of his

national origin in violation of the New York State Human Rights Law; Executive Law

§296(1)(a).

       88.     Furthermore, by reason of the continuous nature of Defendants’ discriminatory

and disparate treatment of Plaintiff, which persisted throughout the relevant periods mentioned

hereinabove, Plaintiff is entitled to the application of the continuing violations doctrine to all

violations alleged herein as the actions of Defendants continue to have an adverse and prejudicial

impact on Plaintiff.

       89.     As a result of the Defendants discrimination, Plaintiff suffered and continues to

suffer damages, including but not limited to lost income, loss of benefits, mental anguish, and

pain and suffering. He is also entitled to attorney’s fees and costs.




                                                 15
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 16 of 21 PageID #: 55



                                     EIGHTH CAUSE OF ACTION

                   (National Origin Discrimination – Disparate Treatment-
                        New York City Claim Against all Defendants)


        90.     Plaintiff re-alleges and incorporates by reference herein paragraphs 1-89 as set

forth above.

        91.     Plaintiff has been subjected to Defendants’ disparate treatment on the basis of his

national origin in violation of the New York City Administrative Code §8-107, et seq.

        92.     Furthermore, by reason of the continuous nature of Defendants’ discriminatory

and disparate treatment of Plaintiff, which persisted throughout the relevant periods mentioned

hereinabove, Plaintiff is entitled to the application of the continuing violations doctrine to all

violations alleged herein as the actions of Defendants continue to have an adverse and prejudicial

impact on Plaintiff.

        93.     As a result of the Defendants discrimination, Plaintiff suffered and continues to

suffer damages, including but not limited to lost income, loss of benefits, mental anguish, and

pain and suffering. He is also entitled to attorney’s fees and costs.

                                     NINTH CAUSE OF ACTION

                 (Retaliation - Federal Claims pursuant to the ADEA and OWBPA
                                      Against All Defendants)


        94.     Plaintiff re-alleges and incorporates by reference herein paragraphs 1-93 as set

forth above.

        95.     Plaintiff was subjected to retaliation in that negative actions were taken against

him as a result of his participation in protected activity.




                                                  16
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 17 of 21 PageID #: 56



        96.     As a result of the Defendants discrimination, Plaintiff suffered and continues to

suffer damages, including but not limited to lost income, loss of benefits, mental anguish, and

pain and suffering. He is also entitled to attorney’s fees and costs.

                                     TENTH CAUSE OF ACTION

                         (Retaliation - New York State Claim under the
                                Executive Law Against All Defendants)


        97.     Plaintiff re-alleges and incorporates by reference herein paragraphs 1-96 as set

forth above.

        98.     Plaintiff was subjected to retaliation in that negative actions were taken against

him as a result of his participation in protected activity.

        99.     As a result of the Defendants discrimination, Plaintiff suffered and continues to

suffer damages, including but not limited to lost income, mental anguish, and pain and suffering.

He is also entitled to attorney’s fees and costs.

                                   ELEVENTH CAUSE OF ACTION

                         (Retaliation - New York City Claim pursuant to the
                            Administrative Code Against All Defendants)

        100.    Plaintiff re-alleges and incorporates by reference herein paragraphs 1-99 as set

forth above.

        101.    Plaintiff was subjected to retaliation in that negative actions were taken against

him as a result of his participation in protected activity.

        102.    As a result of the Defendants discrimination, Plaintiff suffered and continues to

suffer damages, including but not limited to lost income,           mental anguish, and pain and

suffering. He is also entitled to attorney’s fees and costs.




                                                    17
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 18 of 21 PageID #: 57



                                     TWELFTH CAUSE OF ACTION

                    (Assault – Against Defendants City of New York and Noonan)

       103.    Plaintiff re-alleges and incorporates by reference herein paragraphs 1-102 as set

forth above.

       104.    On October 2, 2018, Defendant Noonan acted, intending to cause harmful or

offensive contact with Plaintiff.

       105.    Plaintiff reasonably believed he was about to be touched in a harmful or offensive

manner, without his consent.

       106.    Plaintiff did not consent to be touched by Defendant Noonan.

       107.    Plaintiff was harmed by Defendant Noonan’s conduct, suffering extreme

emotional and mental anguish.

       108.    Defendant Noonan’s conduct was a substantial factor in causing Plaintiff’s harm.

                                    THIRTEENTH CAUSE OF ACTION

       (Intentional Infliction of Emotional Distress – Against Defendants City of New York
                                           and Noonan)


       109.    Plaintiff re-alleges and incorporates by reference herein paragraphs 1-108 as set

forth above.

       110.    In the course of assaulting Plaintiff, and creating an environment of potential

violence and terror directed at Plaintiff, and permitting such to continue unabated and without

providing proper and appropriate measures for abatement. Defendants City of New York and

Noonan embarked on a malicious, willful, and grossly negligent course of conduct intended to

cause Plaintiff to suffer extreme mental and emotional distress, agony, and anxiety.

       111.    Defendant Noonan’s conduct was intentional and malicious.



                                               18
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 19 of 21 PageID #: 58



        112.   Defendant Noonan’s conduct was extreme and outrageous and is utterly

intolerable in a civilized community.

        113.   Defendant Noonan’s conduct was calculated to and did cause emotional distress to

Plaintiff.

        114.   As a direct and proximate result of Defendant Noonan’s intentional and negligent

infliction of emotional distress, Plaintiff has suffered economic damages, and has suffered and

continues to suffer non-economic damages, including mental and emotional injury and

detrimental psychological trauma in an amount to be determined at trial.

                                   PRAYER FOR RELIEF

               WHEREFORE, Plaintiff prays that judgment be entered against Defendants,

jointly and severally, awarding Plaintiff compensation and other damages in the form of back

pay, front pay, and other monies and benefits unlawfully denied to Plaintiff, as well as for

emotional distress, permanent damages to Plaintiff’s emotional/mental well-being, loss of

enjoyment of life, including pain and suffering, shame and humiliation.

        1.     On the First Cause of Action, judgment against Defendants for at least One

Million Dollars ($1,000,000.00) in compensatory damages and attorneys’ fees, in an exact

amount to be determined at trial; and

        2.     On the Second Cause of Action, judgment against Defendants for at least One

Million Dollars ($1,000,000.00) in compensatory damages and attorneys’ fees, in an exact

amount to be determined at trial; and

        3.     On the Third Cause of Action, judgment against Defendants for at least One

Million Dollars ($1,000,000.00) in compensatory damages and attorneys’ fees, in an exact

amount to be determined at trial; and



                                               19
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 20 of 21 PageID #: 59



       4.      On the Fourth Cause of Action, judgment against Defendants for at least One

Million Dollars ($1,000,000.00) in compensatory damages and attorneys’ fees, in an exact

amount to be determined at trial; and

       5.      On the Fifth Cause of Action, judgment against Defendants for at least One

Million Dollars ($1,000,000.00) in compensatory damages and attorneys’ fees, in an exact

amount to be determined at trial; and

       6.      On the Sixth Cause of Action, judgment against Defendants for at least One

Million Dollars ($1,000,000.00) in compensatory damages and attorneys’ fees, in an exact

amount to be determined at trial; and

       7.      On the Seventh Cause of Action, judgment against Defendants for at least One

Million Dollars ($1,000,000.00) in compensatory damages and attorneys’ fees, in an exact

amount to be determined at trial; and

       8.      On the Seventh Cause of Action, judgment against Defendants for at least One

Million Dollars ($1,000,000.00) in compensatory damages and attorneys’ fees, in an exact

amount to be determined at trial; and

       9.      On the Ninth Cause of Action, judgment against Defendants for at least One

Million Dollars ($1,000,000.00) in compensatory damages and attorneys’ fees, in an exact

amount to be determined at trial; and

       10.     On the Tenth Cause of Action, judgment against Defendants for at least One

Million Dollars ($1,000,000.00) in compensatory damages and attorneys’ fees, in an exact

amount to be determined at trial; and




                                            20
Case 1:19-cv-03463-DLI-RLM Document 6 Filed 07/24/19 Page 21 of 21 PageID #: 60



       11.     On the Eleventh Cause of Action, judgment against Defendants for at least One

Million Dollars ($1,000,000.00) in compensatory damages and attorneys’ fees, in an exact

amount to be determined at trial;

       12.     On the Twelfth Cause of Action, judgment against Defendant Noonan for at least

One Million Dollars ($1,000,000.00) in compensatory damages, in an exact amount to be

determined at trial, and Two Million Dollars ($2,000,000.00) in punitive damages;

       13.     On the Thirteenth Cause of Action, judgment against Defendant Noonan for at

least One Million Dollars ($1,000,000.00) in compensatory damages, in an exact amount to be

determined at trial, and Two Million Dollars ($2,000,000.00) in punitive damages;

       That Plaintiff have such other, further, and different relief as the Court deem just, proper,

and equitable in the circumstances, together with interest on all Causes of Action, attorney’s

fees, and costs and disbursements in this action.


Dated: New York, New York
       July 24, 2019
                                                     BALLON STOLL BADER & NADLER, P.C.

                                                     By:    s/Marshall B. Bellovin
                                                            Marshall B. Bellovin, Esq. (MB5508)
                                                            Attorneys for Plaintiff
                                                            729 Seventh Avenue, 17th Floor
                                                            New York, New York, 10019
                                                            212-575-7900




                                                21
